Case 1:21-cv-06231-RBK-AMD Document 17 Filed 04/22/21 Page 1 of 4 PageID: 102




Michele Gibson, Esq.
City Solicitor
Department of Law
CITY OF BRIDGETON
181 E. Commerce Street
Bridgeton, NJ 08302
(856) 451-3407, Option 4
gibsonm@cityofbridgeton.com
Attorney for Defendant, Michael Gaimari, in his official
Capacity as Chief of Police of the Bridgeton Police Department


                      IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                 (Camden Vicinage)

 SANDRA KENDRICK, CAROL KINKADE,
 NANCY MERRITT, BOB’S LITTLE SPORT
 SHOP, INC., ASSOCIATION OF NEW
 JERSEY RIFLE & PISTOL CLUBS, INC.,
 NEW JERSEY SECOND AMENDMENT                       C.A. No. 1:21-cv-06231-RBK-AMD
 SOCIETY, COALITION OF NEW JERSEY
 FIREARM OWNERS, FIREARMS POLICY
 COALITION, INC., and SECOND                       APPLICATION FOR CLERK’S ORDER
 AMENDMENT FOUNDATION,                               EXTENDING TIME TO ANSWER,
                                                      MOVE OR OTHERWISE REPLY
               Plaintiffs,                                  PURSUANT TO
 vs.                                                   LOCAL CIVIL RULE 6.1(b)

                                                             (Electronically Filed)
 GURBIR S. GREWAL, in his official capacity
 at Attorney General of New Jersey, PATRICK J.
 CALLAHAN, in his official capacity as
 Superintendent of the New Jersey Division of
 State Police, MICHAEL GAIMARI, in his
 official capacity as Chief of Police of the
 Bridgeton Police Department, RONALD A.
 CUNDEY, in his official capacity as Chief of
 Police of the Harrison Township Police
 Department, and JOHN POLILLO, in his
 official capacity as Chief of Police of the
 Glassboro Police Department,

               Defendants.




                                              1
Case 1:21-cv-06231-RBK-AMD Document 17 Filed 04/22/21 Page 2 of 4 PageID: 103




       Application is hereby made for a Clerk’s Order extending time within which Defendant,

Michael Gaimari, in his official capacity as Chief of Police of the Bridgeton Police Department,

may answer, move, or otherwise reply to the Complaint filed by Plaintiffs Sandra Kendrick, Carol

Kinkade, Nancy Merritt, Bob’s Little Sport Shop, Inc., Association of New Jersey Rifle & Pistol

Clubs, Inc., New Jersey Second Amendment Society, Coalition of New Jersey Firearm Owners,

Firearms Policy Coalition, Inc., and Second Amendment Foundation, and it is represented:

       1. Service of Process was effectuated on Defendant Michael Gaimari on April 2, 2021.

       2. Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), said Defendant’s time to answer, move, or

           otherwise reply to the Plaintiffs’ Complaint expires on April 23, 2021; and

       3. No previous extensions for said Defendant have been obtained pursuant to L. Civ. R.

           6.1(b).



       Accordingly, it is hereby requested that the time for said Defendant to respond to Plaintiffs’

Complaint be extended to May 7, 2021 pursuant to L. Civ. R. 6.1(b).



                                                  Respectfully submitted,

                                                  CITY OF BRIDGETON

                                                  By:   /s/ Michele Gibson___
                                                        MICHELE GIBSON, ESQ.
                                                        City Solicitor
                                                        Attorney for Defendant,
                                                        Michael Gaimari, in his official capacity as
                                                        Chief of Police of the Bridgeton Police
                                                        Department
 DATED: April 22, 2021




                                                 2
Case 1:21-cv-06231-RBK-AMD Document 17 Filed 04/22/21 Page 3 of 4 PageID: 104




                                   CERTIFICATION OF SERVICE

       I hereby certify that on this 22nd day of April, 2021, that the foregoing was filed

electronically with the Clerk of the United States District Court, and served upon attorneys for

plaintiffs via ECF Electronic filing.

                                                CITY OF BRIDGETON

                                                By:   /s/ Michele Gibson___
                                                      MICHELE GIBSON, ESQ.
                                                      City Solicitor
                                                      Attorney for Defendant,
                                                      Michael Gaimari, in his official capacity as
                                                      Chief of Police of the Bridgeton Police
                                                      Department


 DATED: April 22, 2021




                                               3
Case 1:21-cv-06231-RBK-AMD Document 17 Filed 04/22/21 Page 4 of 4 PageID: 105




                                            Order

       The above application is GRANTED and the time for Defendant, Michael Gaimari, to

answer, move or otherwise respond to Plaintiffs’ Complaint is hereby extended until May 7, 2021.



                                                           WILLIAM T. WALSH, CLERK



                                                    BY:
                                                           Deputy Clerk




                                               4
